Citation Nr: 0713725	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  96-40 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

In the August 1995 rating decision, the RO denied service 
connection for an acquired psychiatric condition.  The 
veteran perfected an appeal of that denial.

The veteran and his spouse testified at a hearing held at the 
RO in October 1996 before a RO Hearing Officer, a transcript 
of which has been associated with the veteran's claims 
folder.

In June 2000, the Board denied the veteran's claim.  In March 
2001, the veteran's representative moved the Board to vacate 
its June 2000 decision, based on pertinent evidence which was 
submitted by the veteran within the 90-day period allowed by 
regulations (see 38 C.F.R. § 20.1304), but which was not 
before the Board at the time of its decision.  [That evidence 
was not forwarded to the Board prior to its consideration of 
the issue.]   In a July 2001 decision, pursuant to the 
provisions of 38 C.F.R. § 20.904(a), the Board's June 12, 
2000 decision was vacated, to the extent that it denied 
entitlement to service connection for a psychiatric 
disability.  In August 2001, the Board remanded this issue 
for further evidentiary development.  

In October 2003, the Board denied the veteran's claim for 
service connection for a psychiatric disorder, to include 
PTSD.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  As the result of a 
Joint Motion for Remand which was signed by the veteran's 
attorney and representatives of the Secretary of VA, in 
December 2005 order the Court vacated the Board's October 
2003 decision and remanded the appeal to the Board

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks service connection for a psychiatric 
disability, to include PTSD.
For reasons expressed immediately below, the Board believes 
that this case must be remanded for further evidentiary 
development.

Reasons for remand

The veteran in essence contends that his current psychiatric 
problems stem from harassment in, and failure to successfully 
complete, Officer Candidate School.

A review of the claims folder indicates that there is some 
question concerning the existence and nature of the claimed 
acquired psychiatric disorder. 

Stegall violation

The December 2005 Joint Motion for Remand reflects that the 
counsel for the veteran and the Secretary of the VA 
determined that VA failed to comply with the directives of 
the Board's August 2001 remand because a December 2002 VA 
psychiatric examiner did not discuss the veteran's claimed 
PTSD and did not make or rule out a diagnosis of PTSD under 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), criteria.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  
Therefore, another examination is necessary.



Daily logs

The December 2005 joint motion reflects that the counsel for 
the veteran and the Secretary of the VA determined that the 
daily logs of Officer Candidate (Class #16A-66) Company B 1st 
Officer Candidate Battalion USASESCS (3A-3165-05) Ft. Gordon, 
GA for the period from April 29, 1966 to July 12, 1966 and 
Headquarters and Headquarters Company 1st Officer Candidate 
Battalion USASESS (3A-3165-05) Ft. Gordon, GA for the period 
from July 13, 1966 to August 3, 1966 should be obtained.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the service 
department and attempt to obtain copies 
of the daily logs of Officer Candidate 
(Class #16A-66) Company B 1st Officer 
Candidate Battalion USASESCS (3A-3165-05) 
Ft. Gordon, GA for the period from April 
29, 1966 to July 12, 1966; and daily logs 
of Headquarters and Headquarters Company 
1st Officer Candidate Battalion USASESS 
(3A-3165-05) Ft. Gordon, GA for the 
period from July 13, 1966 to August 3, 
1966.  Copies of those daily logs should 
be associated with the veteran's VA 
claims folder.  If copies of those daily 
logs cannot be obtained, VBA should 
notify the veteran of the inability to 
obtain such records.

2.  VBA should arrange for psychological 
testing of the veteran.  After 
appropriate testing, a report should be 
prepared which describes the veteran's 
psychiatric diagnosis(es).  PTSD should 
be either diagnosed or ruled out.


3.   VBA must then arrange for a 
psychiatric evaluation of the veteran in 
order to determine the existence and 
etiology of the claimed acquired 
psychiatric disability.  After a review 
of appropriate records in the claims 
folder and an interview with the veteran, 
the examiner should provide a 
diagnosis(es) of any psychiatric 
disability identified; and should 
specifically opine whether it is as 
likely as not that the veteran has PTSD.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting such diagnosis.  The examiner 
should state whether stress associated 
with alleged harassment experienced 
during Officer Candidate School or 
associated with the veteran's failure to 
complete Officer Candidate School is 
sufficient by itself to have caused the 
veteran's claimed PTSD.  A report should 
be prepared and associated with the 
veteran's VA claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



